Dear Messers:
You have asked this office to address the following question:
  Are the provisions of LSA-R.S. 37:2951 applicable to the Office of Alcohol and Tobacco Control and to the applicants for the permits and licenses it issues?
The referenced statute, R.S. 37:2951, provides:
  § 2951.  Default on repayment of certain student loans, grounds for denying trade, occupation, or profession license; conditional issuance; procedures
  A. Notwithstanding any other provision of law to the contrary, default on the repayment of any loan guaranteed by the Louisiana Student Financial Assistance Commission, hereinafter referred to as the special commission, shall be grounds for denying an application for, or an application for the renewal of, any license, permit, or certificate required by the state of Louisiana, or for the granting of a conditional license, permit, or certificate required by the state of Louisiana, or any of its departments, offices, agencies, and boards in order to practice or engage in a trade, occupation, or profession. Such shall be denied or issued conditionally pending the applicant's compliance with the repayment requirements of the loan, as determined and reported by the special commission.
  B. Within ten days after receiving a completed application, a certifying or licensing agency or board shall notify the special commission of the applicant's name and social security number.
  C. Any determinations made under the provisions of this Section shall be guided by the facts and recommendations provided by the special commission as well as by the findings of any administrative hearings or reviews that may be convened to assist in making the determination.
  D. Each certifying or licensing agency or board shall notify the special commission of its final action on any application reported to be in default by the special commission.
  E. As provided by this Section and in accordance with rules and regulations adopted by the special commission pursuant to R.S. 17:3023(A)(8), each certifying or licensing agency or board which grants a license, permit, or certificate required by the state of Louisiana in order to practice or engage in a trade, occupation, or profession is hereby expressly authorized to issue a conditional license, permit, or certificate to an applicant or renewal applicant who is in default on the repayment of any loan guaranteed by the special commission.
The Office of Alcohol and Tobacco Control falls within the jurisdiction of the Department of Revenue.  Because the office is a state office, and is responsible for issuing alcoholic beverage licenses to manufacturers, native wineries, retailers, wholesalers, and wholesale tobacco product dealers, it is considered an "office" for purposes of application of R.S. 37:2951(A).  Further, we consider a business licensed by the Office of Alcohol and Tobacco Control to be a "trade" under the statute. Webster's II, New Riverside University Dictionary (1984) defines "trade", in part, as:
  2.  The business of buying and selling commodities: Commerce.  2.  The people working in or associated with a specified industry or business.
Thus, we conclude that the requirements of R.S. 37:2951 are applicable to applicants for the licenses and permits issued by the Office of Alcohol and Tobacco Control.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  May 9, 2002